DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2017/0179723 A1).
In regards to claim 1, Chen discloses, in figure 2, a controller (43) for use with a site (4) of a microgrid (Fig. 1, 1), the site (4) having an energy store (44) and at least one of an energy generator (41) and energy load (3), each controllable by electrical control signals (par 0041), and a site grid (4) electrically interconnecting the energy store (44) and the at least one of the energy generator (41) and energy load (3, par 0029), the controller (43) comprising: an energy storage sensor input communicating with the energy store (44) of the site to provide a measure of energy storage by the energy store (Par 0036); one or more control outputs communicating with the at least one of the energy generator (41) and energy load (3) to control the same (Par 0037); and an electrical circuit (45) storing a control function parameter for each of the at least one energy generator (41) and energy load (3) (Par 0036-0037), and receiving the measure of electrical energy storage to generate control signals on the control outputs to each of the at least one of the energy generator (41) and energy load (3) according to at least one control function being a function of the received measure of energy storage and a corresponding 
In regards to claim 2, Chen discloses, in figure 2, the controller of claim 1 wherein the site (4) includes at least one of each of an energy generator (41) and an energy load (3) and wherein the site grid (4) connects each of the at least one of an energy generator (41) and energy load (3) (Par 0029).
In regards to claim 3, Chen discloses, in figure 2, the controller of claim 1 wherein the at least one control function is a threshold function and the control parameters are threshold values denoting a value of the measure of energy storage (Par 0043).
In regards to claim 7, Chen discloses, in figure 2, the controller of claim 1 wherein at least one energy generator (41) or at least one energy load (3) provides effective energy storage (Par 0034, 0045) local to the at least one energy generator (41) or energy load  and wherein the effective energy storage is used together with the measure of energy storage by the energy store to generate the control signals for the corresponding at least one energy generator or at least one energy load (Par 0034, 0036, 0045).
In regards to claim 9, Chen discloses, in figure 2, the controller of claim 1 further including a user input device wherein the electrical circuit communicates with the user input device for allowing the user to enter the at least one control function parameter (Par 0036).
In regards to claim 10, Chen discloses, in figure 2, the controller of claim 1 further including a user output device and wherein the electrical circuit communicates with the user output device to provide an indication of historical measures of electrical energy storage (Par 0036).
In regards to claim 11, Chen discloses, in figure 2, the controller of claim 1 wherein the electrical circuit (45) is centralized at the site to communicate with the at least one of the energy generator (41) and energy load (3) of the site remote from the controller (43) (Par 0041).
In regards to claim 12, Chen discloses, in figure 2, the controller of claim 1 including at least one energy generator selected from the group consisting of: photovoltaic devices, wind generators, and hydroelectric generators (Par 0032-0033).
In regards to claim 13, Chen discloses, in figure 2, the controller of claim 1 including at least one energy store (44) selected from the group consisting of standalone electrical batteries and electric vehicle batteries (Par 0034).
In regards to claim 14, Chen discloses, in figure 1 and 2, the controller of claim 1 including at least one energy load (3) selected from the group consisting of: an electrical light, and electrical motor, an electrical heating element, and an electronic circuit (Par 0026-0027).
In regards to claim 15, Chen discloses, in figure 2, a microgrid system (Fig. 1, 1) comprising a plurality of sites (4, 5, 6), each site having an energy store (44) controllable by an electric control signal (Par 0041); at least one of an energy generator (41) and energy load (3) controllable by electrical control signals (Par 0041); a site grid (4) electrically interconnecting the energy store (44) and the at least one of the energy generator (41) and energy load (3, par 0029); at least one microgrid connection circuit (Fig. 1, 2) connecting the site grid (Fig. 1, 4) to the microgrid (Fig. 1, 1) for export or import of power (Par 0023); and a controller (43) providing: an energy storage sensor input communicating with the energy store (44) of the site to provide a measure of energy storage by the energy store (Par 0036); one or more control outputs communicating with the at least one of the energy generator (41) and energy load (3) to control the same (par 0037); and 17an electrical circuit (45) storing a control function parameter for each of the at least one energy generator (41) and energy load (3, par 0036-0037) and at least one microgrid connection circuit (Fig. 1, 2), and receiving the measure of electrical energy storage to generate control signals to each of the at least one of the energy generator (41) and energy load (3) according to at least one control function being a function of the measure of energy storage and a corresponding control function parameter (Par 0041), the control signals operating to activate and deactivate the at least one .
Allowable Subject Matter
Claims 4-6, 8, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/               Examiner, Art Unit 2842                                                                                                                                                                                         
/JOHN W POOS/               Primary Examiner, Art Unit 2896